DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment
2.    	This is a Final Office action in response to applicant's remarks/arguments filed on 06/14/2022.
3.    	Status of the claims:
•    Claims 2-17 have been added.
•    Claims 1-17 are currently pending and have been examined.

Response to remarks/arguments
4.    	Applicant’s remarks/arguments filed on 06/14/2022 with respect to the rejection of claim 1 has been fully considered but are not persuasive.
5.    	On pages 2-3 of Applicant’s remarks dated 06/14/2022, the applicants state that  the combination of Eng and Quinn fails to disclose the limitation “wherein the second network protocol is an overlay protocol with respect to the first network protocol in that communications using the second network protocol are partially consistent with the first network protocol,” in claim 1 of the pending claims”.   
6.    	In response to applicant’s remarks, the examiner respectfully disagrees. A prima facie case of obviousness has well been established by the combination of Eng and Quinn. As stated in previous office action, the rejection of independent 1 is an obviousness rejection depending upon the combination of Eng’s reference and Quinn’s reference, rather than either reference taken alone. As depicted in figure 4, Eng discloses a first wireless network protocol (WLAN) and a second wireless network protocol (WPAN) such as a WLAN/M-BTAP radio that enables network connection with a Bluetooth device (enabling a second radio protocol) while supporting data flow using WLAN (first radio protocol). Moreover, figure 4 further shows how WLAN/M-BTAP maintains uplink and downlink connections between the first wireless network (WLAN) and the second wireless network (WPAN). Eng further discloses data generated by application server 426 and Bluetooth devices is transmitted by WLAN radio as shown in figure 4. 
However, Eng appears to be silent as to “wherein the second network protocol is an overlay protocol with respect to the first network protocol in that communications using the second network protocol are partially consistent with the first network protocol”, as argued by applicant. At this point, Quinn's reference, which is in similar filed of endeavor, is cited in the rejection to cure the above deficiency of Eng. As depicted in figure 2, Quinn discloses an information handling system to process information, including two wireless networking interfaces WLAN and WPAN. Peripherals interact with the handling system through wireless local area network and wireless personal area network. A multi- mode switch (26) with the wireless networking interfaces placed in a housing allocates communication between the handling system and peripherals through the wireless networks. Examiner will point out how the Quinn’s reference cures the deficiency of Eng and why a prima facie case of obviousness has well been established by the combination of Eng and Quinn, and “wherein the second network protocol is an overlay protocol with respect to the first network protocol in that communications using the second network protocol are partially consistent with the first network protocol”. The specification of the instant application, for example in paragraph 65, merely describes that “the use of a secondary network (WPAN) protocol that is an overlay protocol that is partially compatible with the WLAN protocol, but not entirely, in terms of power, frame contents and sequences, timing, etc.” i.e. not limited to only power, frame contents and sequences, timing. Therefore, as depicted in figure 2 and paragraph 18 of Quinn (secondary reference cited to cure the deficiency of Eng’s reference), a wireless local area network module 30 (WLAN) and wireless personal area network 32 (WPAN) interface share a common antenna 28 to communicate information in each respective network. In view of paragraph 65 of the instant application, the WPAN protocol of Quinn’s reference is an overlay protocol with respect to the WLAN protocol of Quinn’s reference in that communications using the WPAN protocol are partially consistent with the WLAN protocol since they share a common antenna to communicate information in each respective network. Finally, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. As stated above, the specification of the examining application describes (paragraph 65) how the WPAN protocol is an overlay protocol that is partially compatible with the WLAN protocol, but not entirely, in terms of power, frame contents and sequences, timing, etc. Since they share a common antenna to communicate information in each respective network, therefore they are partially consistent with the other as shown in figure 2 of Quinn’s reference. See /n re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Please see the rejection below.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.	Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eng et al. (US-PAT: 6,771,933 B1) in view of Quinn (US 2006/0015621 A1).

Regarding claim 1, Eng discloses a network-enabled hub, usable for facilitating data communications between two or more wireless devices that are configured to communicate indirectly with each other via the network-enabled hub (Eng, figure 4 and col 7, lines 8-39 explicitly teaches how a WLAN/M-BTAP facilitates data communications between two or more wireless devices), comprising:
an interface to a wireless radio circuit that can send and receive data wirelessly (Eng, col 7, lines 24-35; a WLAN radio in both first and second WLAN/M-BTAPs serves to communicate with WLAN access points), providing the hub with bi-directional wireless data communication capability (Eng, col 7, lines 34-39; a distributed antenna system effectively extends the WLAN access from back-end to the front- end of the system);
logic for processing data received via the wireless radio circuit (Eng, col 7, lines 8-39; the WLAN/M-BTAP processes received data via WLAN radio); 
logic for generating data to be transmitted by the wireless radio circuit (Eng, figure 4 and col 7, lines 8-39; data generated by application server 426 and Bluetooth device is transmitted by WLAN radio); 
logic for initiating and maintaining network connections with nodes of a wireless network external to the network-enabled hub (Eng, figure 4 and col 7, lines 8-39; the WLAN/M-BTAP can initiate and maintain network connections with nodes/Bluetooth, devices/remote and unit/server), maintaining at least a first network connection using a first network protocol (Eng, figure 4 and col 7, lines 8-39; WLAN/M-BTAP maintains network connection with a WLAN access point) and a second network connection using a second network protocol (Eng, figure 4 and col 7, lines 8-39; WLAN/M-BTAP maintains network connection with a Bluetooth device), that can be maintained, at times, simultaneously with each other (Eng, figure 4 and col 7, lines 40-57; WLAN/M-BTAP maintains uplink and downlink between WLAN and WPAN); and 
data forwarding logic, implemented in the network-enabled hub using hardware and/or software, that forwards data between an originating node and a destination node (Eng, figure 4 and col 7, lines 40-57; WLAN/M-BTAP forwards data between nodes in the WLAN and WPAN networks), wherein the originating node is a node in one of the first and second networks and the destination node is a node in the other of the first and second networks (Eng, figure 4 and col 7, lines 40-57; WLAN/M-BTAP forwards data between nodes in the WLAN and WPAN networks).
Although Eng teaches communication between a first network protocol and a second network protocol, but Eng does not appear to explicitly disclose the second network protocol is an overlay protocol with respect to the first network protocol in that communications using the second network protocol are partially consistent with the first network protocol.
In a similar field of endeavor, Quinn discloses wherein the second network protocol is an overlay protocol with respect to the first network protocol in that communications using the second network protocol are partially consistent with the first network protocol (Quinn, Fig. 2, 3, para. 18, 20: Section 65 of the instant application merely describes that “the use of a secondary network (WPAN) protocol that is an overlay protocol that is partially compatible with the WLAN protocol, but not entirely, in terms of power, frame contents and sequences, timing, etc.” i.e. not limited to only power, frame contents and sequences, timing. Therefore, as depicted in figure 2 and paragraph 18 of Quinn, a wireless local area network module 30 (WLAN) and wireless personal area network 32 (WPAN) interface share a common antenna 28 to communicate information in each respective network. In view of paragraph 65 of the instant application, the WPAN protocol of Quinn’s reference is an overlay protocol with respect to the WLAN protocol of Quinn’s reference in that communications using the WPAN protocol are partially consistent with the WLAN protocol since they share a common antenna to communicate information in each respective network).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the teaching of Quinn with the teaching of Eng by using the above features such as the second network protocol (WPAN) is overlay with the first network protocol (WLAN protocol) as taught by Quinn. The motivation for doing so would be to allocate tasks between two or more wireless networks in order to improve information handling system networking capacity and efficiency as supported by Quinn (Quinn, [0007)).

Regarding claim 2, Eng discloses a first wireless device for coordinating a wireless personal area network (WPAN) over a physical medium, comprising: a wireless transceiver, a memory; and at least one processor coupled to the wireless transceiver and the memory, the at least one processor configured to: associate the first wireless device with an access point (AP) over the physical medium via primary wireless network (PWN) via the wireless transceiver using a wireless local area network (WLAN) protocol (Eng, col 7, lines 24-35; a WLAN radio in both first and second WLAN/M-BTAPs serves to communicate with WLAN access points using WLAN protocol), coordinate usage of the physical medium by the first and second wireless devices using the WPAM protocol (Eng, figure 4, col 7, lines 8-39: the master Bluetooth access point radio in first WLAN/M-BTAP 411 further communicates with slave Bluetooth devices 412, 413, thereby forming a first WPAN 410. And the WLAN radio in first WLAN/M-BTAP 411 serves to communicate with WLAN access points (WLAN APs, which are typically IEEE802.11 radios) including WLAN APs 423, 424, thereby providing access to LAN 420 and its application server 426); maintain the synchronization between the first wireless device and the second wireless device using the WPAN protocol while maintaining association between the first wireless device and the AP using the WLAN protocol (Eng, figure 4 and col 7, lines 8-39: the WLAN/M-BTAP can initiate and maintain network connections with nodes/Bluetooth, devices/remote and unit/server); and wherein the WPAN protocol includes a WPAN frame adapted from a WLAN protocol management frame (Eng, figure 4, col 7, lines 8-57: integrated module 421 has access to WLAN and devices in the WPAN).
Although Eng teaches communication between a first network protocol and a second network protocol, but Eng does not appear to explicitly disclose wherein the WPAN protocol is an overlay of the WLAN protocol; synchronize the first wireless device with a second wireless device in a secondary wireless network using a WPAN protocol that is partially compliant with the WLAN protocol.
In a similar field of endeavor, Quinn discloses wherein the WPAN protocol is an overlay of the WLAN protocol, and synchronize the first wireless device with a second wireless device in a secondary wireless network using a WPAN protocol that is partially compliant with the WLAN protocol (Quinn, Fig. 2, 3, para. 18, 20: Section 65 of the instant application merely describes that “the use of a secondary network (WPAN) protocol that is an overlay protocol that is partially compatible with the WLAN protocol, but not entirely, in terms of power, frame contents and sequences, timing, etc.” i.e. not limited to only power, frame contents and sequences, timing. Therefore, as depicted in figure 2 and paragraph 18 of Quinn, a wireless local area network module 30 (WLAN) and wireless personal area network 32 (WPAN) interface share a common antenna 28 to communicate information in each respective network. In view of paragraph 65 of the instant application, the WPAN protocol of Quinn’s reference is an overlay protocol with respect to the WLAN protocol of Quinn’s reference in that communications using the WPAN protocol are partially consistent with the WLAN protocol since they share a common antenna to communicate information in each respective network).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the teaching of Quinn with the teaching of Eng by using the above features such as the WPAN protocol is an overlay of the WLAN protocol and using the WPAN protocol that is partially compliant with the WLAN protocol as taught by Quinn. The motivation for doing so would be to allocate tasks between two or more wireless networks in order to improve information handling system networking capacity and efficiency as supported by Quinn (Quinn, [0007)).

Regarding claim 3, Eng as modified by Quinn discloses the first wireless device for coordinating a wireless personal area network (WPAN) of claim 1, further comprising: wherein the WLAN protocol is an 802.11x protocol (Eng, col 1, lines 55-63: a master Bluetooth access point module generally refers to a mater Bluetooth access point radio (M-BTAP), a combination of a wireless LAN (WLAN) radio (e.g., IEEE 802.11b, IEEE 802.11a, HiperLAN, or HiperLAN2) and a master Bluetooth access point radio (WLAN/M-BTAP), or a combination of a master Bluetooth access point radio and any RF radio known in the art).

Regarding claim 4, Eng as modified by Quinn discloses the first wireless device for coordinating a wireless personal area network (WPAN) of claim 1, further comprising: a first clock circuit, wherein the at least one processor is further configured to use the first clock circuit to maintain synchronization of the first wireless device with the second wireless device (Eng, figure 4 and col 7, lines 40-57: WLAN/M-BTAP maintains uplink and downlink connection between WLAN device and WPAN device).

Regarding claim 5, Eng as modified by Quinn discloses the first wireless device for coordinating a wireless personal area network (WPAN) of claim 1, further comprising: wherein the at least one processor is further configured to coordinate the first wireless device with the second wireless device such that the first wireless device and the second wireless device at least sometimes use a communication channel that is not the same communication channel used by the first wireless device to associate with the AP (Eng, figure 4, col 7, lines 8-39: the master Bluetooth access point radio in first WLAN/M-BTAP 411 further communicates with slave Bluetooth devices 412, 413, thereby forming a first WPAN 410. And the WLAN radio in first WLAN/M-BTAP 411 serves to communicate with WLAN access points (WLAN APs, which are typically IEEE802.11 radios) including WLAN APs 423, 424, thereby providing access to LAN 420 and its application server 426).

Regarding claim 6, Eng as modified by Quinn discloses the first wireless device for coordinating a wireless personal area network (WPAN) of claim 1, further comprising: wherein the at least one processor is further configured to coordinate data transfer between the first wireless device and the second wireless device (Eng, figure 4 and col 7, lines 40-57: WLAN/M-BTAP forwards data between nodes in the WLAN and WPAN networks).

Regarding claim 7, Eng as modified by Quinn discloses the first wireless device for coordinating a wireless personal area network (WPAN) of claim 1, further comprising: wherein a driver or firmware of the first wireless device configured to enable use of the WLAN protocol is modified to enable use of the WPAN protocol (Eng, col 7, lines 30-39: the WLAN radio in second WLAN/M-BTAP 431 serves to communicate with WLAN APs tapped to LAN 420 and thereby provides access to LAN 420 and its application server 426. As such, the distributed antenna system effectively extends the WLAN access points from the back-end to the front-end of the system, at which Bluetooth access points are wirelessly deployed and a plurality of WPANS are further created).

Regarding claim 8, Eng as modified by Quinn discloses the first wireless device for coordinating a wireless personal area network (WPAN) of claim 1, further comprising: wherein the first wireless device is further configured to initiate, via the WPAN protocol, a device discovery procedure in response to a user action (Eng, figure 4, col 7, lines 8-39; WLAN/M-BTAP maintains network connection with a WPAN protocol (e.g. Bluetooth device)).

Regarding claim 9, Eng as modified by Quinn discloses the first wireless device for coordinating a wireless personal area network (WPAN) of claim 1, further comprising: wherein the first wireless device is further configured to respond to a device discovery frame broadcast by the second wireless device using the WPAN protocol (Eng, figure 4, lines 8-39; WLAN/M-BTAP processes and forwards data between nodes in the WLAN and WPAN networks). 

Regarding claim 10, Eng as modified by Quinn discloses the first wireless device for coordinating a wireless personal area network (WPAN) of claim 9, further comprising: wherein the device discovery procedure further comprises the first wireless device listening for the device discovery frame on a pre-defined channel (Eng, col 2, lines 49-52: each M-BTAP communicates with one or more S/M-BTAPs via the distributed antenna system; and each S/M-BTAP in turn communicates with one or more slave Bluetooth devices and thereby creates a WPAN).

Regarding claim 11, Eng discloses a method for wireless communication by a first wireless device over a wireless medium (WM), comprising: associating the first wireless device with an access point (AP) using a wireless local area network (WLAN) protocol (Eng, col 7, lines 24-35; a WLAN radio in both first and second WLAN/M-BTAPs serves to communicate with WLAN access points using WLAN protocol); coordinating usage of the SWN by the first and second wireless devices using the WPAN protocol (Eng, figure 4, col 7, lines 8-39: the master Bluetooth access point radio in first WLAN/M-BTAP 411 further communicates with slave Bluetooth devices 412, 413, thereby forming a first WPAN 410. And the WLAN radio in first WLAN/M-BTAP 411 serves to communicate with WLAN access points (WLAN APs, which are typically IEEE802.11 radios) including WLAN APs 423, 424, thereby providing access to LAN 420 and its application server 426); and maintaining the synchronization between the first wireless device and the second wireless device using the WPAN protocol while maintaining association between the first wireless device and the AP using the WLAN protocol (Eng, figure 4 and col 7, lines 8-39: the WLAN/M-BTAP can initiate and maintain network connections with nodes/Bluetooth, devices/remote and unit/server); and wherein the WPAN protocol includes a WPAN-adapted frame adapted from a WLAN protocol management frame (Eng, figure 4, col 7, lines 8-57: integrated module 421 has access to WLAN and devices in the WPAN).
Although Eng teaches communication between a first network protocol and a second network protocol, but Eng does not appear to explicitly disclose wherein the WPAN protocol is an overlay of the WLAN protocol; synchronize the first wireless device with a second wireless device in a secondary wireless network using a WPAN protocol that is partially compliant with the WLAN protocol.
In a similar field of endeavor, Quinn discloses wherein the WPAN protocol is an overlay of the WLAN protocol, and synchronize the first wireless device with a second wireless device in a secondary wireless network using a WPAN protocol that is partially compliant with the WLAN protocol (Quinn, Fig. 2, 3, para. 18, 20: Section 65 of the instant application merely describes that “the use of a secondary network (WPAN) protocol that is an overlay protocol that is partially compatible with the WLAN protocol, but not entirely, in terms of power, frame contents and sequences, timing, etc.” i.e. not limited to only power, frame contents and sequences, timing. Therefore, as depicted in figure 2 and paragraph 18 of Quinn, a wireless local area network module 30 (WLAN) and wireless personal area network 32 (WPAN) interface share a common antenna 28 to communicate information in each respective network. In view of paragraph 65 of the instant application, the WPAN protocol of Quinn’s reference is an overlay protocol with respect to the WLAN protocol of Quinn’s reference in that communications using the WPAN protocol are partially consistent with the WLAN protocol since they share a common antenna to communicate information in each respective network).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the teaching of Quinn with the teaching of Eng by using the above features such as the WPAN protocol is an overlay of the WLAN protocol and using the WPAN protocol that is partially compliant with the WLAN protocol as taught by Quinn. The motivation for doing so would be to allocate tasks between two or more wireless networks in order to improve information handling system networking capacity and efficiency as supported by Quinn (Quinn, [0007)).

Regarding claim 12, Eng as modified by Quinn discloses the method according to claim 11, further comprising: wherein, when maintaining the synchronization between the first wireless device and the second wireless device, the first wireless device coordinates with the second wireless device to use a communication channel that is not the same communication channel used by the first wireless device to associate with the AP (Eng, col 0, lines 0-0: ). 

Regarding claim 13, Eng as modified by Quinn discloses the method according to claim 11, further comprising: wherein the WLAN protocol is an 802.11x protocol (EEng, col 1, lines 55-63: a master Bluetooth access point module generally refers to a mater Bluetooth access point radio (M-BTAP), a combination of a wireless LAN (WLAN) radio (e.g., IEEE 802.11b, IEEE 802.11a, HiperLAN, or HiperLAN2) and a master Bluetooth access point radio (WLAN/M-BTAP), or a combination of a master Bluetooth access point radio and any RF radio known in the art).

Regarding claim 14, Eng as modified by Quinn discloses the method according to claim 11, further comprising: wherein, prior to synchronizing the first wireless device with the second wireless device in the secondary wireless network (SWN) using an overlay of the WEAN, the first wireless device initiates a device discovery procedure in response to a user action (Eng, figure 4 and col 7, lines 40-57: WLAN/M-BTAP maintains uplink and downlink connection between WLAN device and WPAN device).

Regarding claim 15, Eng as modified by Quinn discloses the method according to claim 11, further comprising: wherein the first wireless device is further configured to respond to a device discovery frame broadcast by the second wireless device using the WPAN protocol (Eng, figure 4, lines 8-39; WLAN/M-BTAP processes and forwards data between nodes in the WLAN and WPAN networks).

Regarding claim 16, Eng as modified by Quinn discloses the method according to claim 15, further comprising: wherein the device discovery procedure further comprises the first wireless device listening for the device discovery frame on a pre-defined channel (Eng, col 2, lines 49-52: each M-BTAP communicates with one or more S/M-BTAPs via the distributed antenna system; and each S/M-BTAP in turn communicates with one or more slave Bluetooth devices and thereby creates a WPAN).

Regarding claim 17, Eng as modified by Quinn discloses the method according to claim 11, further comprising: coordinating data transfer between the first wireless device and the second wireless device using the WPAN protocol (Eng, figure 4 and col 7, lines 40-57: WLAN/M-BTAP forwards data between nodes in the WLAN and WPAN networks).

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466